                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MAINE


    JEREMY PRATT,                               )
    ROBERT J. RUFFNER,                          )
    JOHN TEBBETTS,                              )
    STEVEN BELLEAU, and                         )
    MATTHEW PERRY                               )          Civil Action No.
    on their own behalf and                     )          1:20-cv-00295-JDL
    on behalf of all others similarly           )
    situated,                                   )
                                                )
          Plaintiffs,                           )
                                                )
    v.                                          )
                                                )
    SECURUS TECHNOLOGIES, INC.,                 )
                                                )
          Defendant.                            )



    SECURUS TECHNOLOGIES LLC’S MOTION TO STRIKE PLAINTIFFS’
     AFFIDAVITS IN SUPPORT OF THEIR MOTION FOR PRELIMINARY
                           INJUNCTION


         Defendant Securus Technologies LLC (“Securus”) hereby objects to, and moves

to strike portions of, the affidavits1 of Plaintiffs Jeremy Pratt and Steven Belleau

(ECF Nos. 32-1 and 32-2) filed in support of Plaintiffs’ motion for preliminary

injunction.




1
  Plaintiffs call their filings “Affidavits” (ECF Nos. 32-1 and 32-2), but neither document is
notarized, so they should be considered declarations as opposed to affidavits. To avoid
confusion, Defendants nonetheless, refer to the documents as affidavits throughout this motion to
strike.
                                               1
                                  INTRODUCTION

      On August 13, 2020, Plaintiffs filed a complaint against Securus alleging it had

recorded and distributed attorney-client privileged phone calls between inmates and

their defense counsel in violation of the Federal and Maine Wiretap Acts. Nearly four-

months later, Plaintiffs moved for a preliminary injunction to address this same

alleged harm. In support of their motion, Plaintiffs Pratt and Belleau provided

affidavits to support their claims that Securus improperly recorded and distributed

their calls. This testimony is rife with hearsay, lacks the best evidence available to

prove the facts it asserts, and makes claims of belief and speculation in lieu of factual

allegations.

                                     ARGUMENT

      Although preliminary injunction proceedings have a relaxed evidentiary

standard, “[t]he dispositive question is . . . whether, weighing all the attendant

factors, including the need for expedition, this type of evidence was appropriate given

the character and objectives of the injunctive proceeding.” Asseo v. Pan Am. Grain

Co., 805 F.2d 23, 26 (1st Cir. 1986). This Circuit has distinguished Asseo from

circumstances where expediency is not paramount and the evidence at issue has not

previously been subject to cross-examination. United States v. $8,440,190.00 in U.S.

Currency, 719 F.3d 49, 65 n.17 (1st Cir. 2013)(Howard, C.J., dissenting).

Furthermore, “affidavits [that] are conclusory and without sufficient support in

facts,” do not carry the evidentiary weight to support preliminary injunction. Am.

Passage Media Corp. v. Cass Commc'ns, Inc., 750 F.2d 1470, 1473 (9th Cir. 1985); see



                                           2
also Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985).

        I.   Plaintiffs’ Affidavits Contain Inadmissible Hearsay without
             Justification.

       Plaintiffs’ unexplained delay of nearly four-months before bringing their

motion for preliminary injunction undercuts the principal justification for relaxing

the evidentiary standard at preliminary injunction proceedings: a “need for

expedition.” Asseo, 805 F.2d at 26. Nor have Plaintiffs proffered any other “attendant

factors” in favor of admitting their hearsay. Id. Furthermore, Securus has not had

the opportunity to cross-examine Plaintiffs Pratt or Belleau on the hearsay they seek

to admit. See $8,440,190.00 in U.S. Currency, 719 F.3d at n.17. They do not even

name the purported declarant(s) within the Office of the Maine Attorney General,

and offer no explanation why one hearsay statement is offered from Plaintiff

Tebbetts, who provided no affidavit of his own. Accordingly, the following portions of

Plaintiff Pratt’s and Plaintiff Belleau’s affidavits should be stricken:

   •   Affidavit of Plaintiff Pratt (ECF No. 32-1) ¶ 6: “In April 2020, I was contacted

by an Assistant Attorney General in the Office of the Maine Attorney General and

told that their office had been provided by Securus with a recording of a call between

myself and my client in the Somerset County Jail.”

   •   Affidavit of Plaintiff Pratt (ECF No. 32-1) ¶ 8: “The Assistant Attorney General

told me that he knew the call was between me and my client because he recognized

my voice when he was listening to the calls.”

   •   Affidavit of Plaintiff Belleau (ECF No. 32-2) ¶ 6: “I was told by Plaintiff

Tebbetts after my release that several of our calls, calls that I had believed were

                                            3
confidential and had done everything in my power to ensure were confidential, had

been recorded by Securus.”

        II.   Plaintiffs’ Affidavits Violate the Best Evidence Rule.

       Plaintiffs Pratt and Belleau provided testimony about the contents of certain

call recordings (i.e., that the recordings contained attorney-client privileged

communications) without providing the recordings. Fed. R. Evid. 1002; F.D.I.C. v. Key

Fin. Servs., No. 89-2366-DPW, 1999 U.S. Dist. LEXIS 23006, at *16, 1999 WL

34866812 (D. Mass. Dec. 23, 1999) (striking portions of an affidavit that referenced

documents without attaching them). Again, Plaintiffs have not cited any attendant

factors that would support a decision to allow them to substitute their legal

conclusions and conjecture for the original documents. The following paragraphs

should therefore be stricken:

   •   Affidavit of Plaintiff Pratt (ECF No. 32-1) ¶ 9: “The Assistant Attorney General

allowed me to listen to the call. Upon reviewing the call, I determined that in it my

client requested and I gave legal advice, therefore it was protected by the attorney-

client privilege.”

   •   Affidavit of Plaintiff Belleau (ECF No. 32-2) ¶ 6: “I was told by Plaintiff

Tebbetts after my release that several of our calls, calls that I had believed were

confidential and had done everything in my power to ensure were confidential, had

been recorded by Securus.”

       III.   Plaintiffs’ Affidavits Are Supported by Beliefs and Speculation
              that Carry Insufficient Evidentiary Weight.

       Plaintiffs characterize many of their substantive allegations not as facts but as

                                           4
their beliefs. The lack of factual allegations and reliance on belief and speculation

exposes Plaintiffs’ neglect to investigate their claims. Plaintiffs have not claimed,

however, that their investigation was thwarted and thus they have no alternative to

offering speculation and belief in lieu of factual testimony. To the contrary, they claim

that the Maine Attorney General’s Office was forthright and proactive in informing

them of the alleged improper recordings. Affidavit of Plaintiff Pratt (ECF No. 32-1)

¶¶ 6 and 8. Plaintiffs’ request for preliminary injunction cannot stand on these

uninvestigated beliefs. Am. Passage Media, 750 F.2d at 1473; see also Oakland

Tribune, 762 F.2d at 1377. Accordingly, the following portions of the affidavits of

Plaintiffs Pratt and Belleau should be stricken:

   •   Affidavit of Plaintiff Pratt (ECF No. 32-1) ¶ 7: “I believed that my calls with

my incarcerated client were confidential and privileged, just as I believe all of my

calls with my inmate clients are confidential and privileged.”

   •   Affidavit of Plaintiff Belleau (ECF No. 32-2) ¶ 5: “I believed these calls were

confidential and protected by the attorney-client privilege.”

   •   Affidavit of Plaintiff Belleau (ECF No. 32-2) ¶ 6: “I was told by Plaintiff

Tebbetts after my release that several of our calls, calls that I had believed were

confidential and had done everything in my power to ensure were confidential, had

been recorded by Securus.”




                                           5
                                   CONCLUSION

      For the foregoing reasons, Securus respectfully requests that the Court strike

paragraphs 6, 7, 8, and 9 from the Affidavit of Plaintiff Pratt and paragraphs 5 and

6 from the Affidavit of Plaintiff Belleau.



Dated: December 28, 2020                 Respectfully submitted,


                                         /s/ Jason J. Theobald
                                         Richard Olson
                                         Jason J. Theobald
                                         CURTIS THAXTER LLC
                                         One Canal Plaza, Suite 1000
                                         P.O. Box 7320
                                         Portland, Maine 04112-7320
                                         Tel: 207-774-9000
                                         Email: rolson@curtisthaxter.com
                                                 jtheobald@curtisthaxter.com

                                         Admitted Pro Hac Vice:
                                         Adam R. Fox
                                         Gabriel Colwell
                                         Marisol C. Mork
                                         Squire Patton Boggs (US) LLP
                                         555 South Flower Street, 31st Floor
                                         Los Angeles, California 90071
                                         Telephone: (213) 624-2500
                                         Email: adam.fox@squirepb.com
                                                gabriel.colwell@squirepb.com
                                                marisol.mork@squirepb.com

                                         Counsel for Defendant
                                         Securus Technologies, LLC,
                                         f/k/a Securus Technologies, Inc.




                                             6
                           CERTIFICATE OF SERVICE

      I hereby certify that on December 28, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will cause an

electronic notice to be sent to all registered counsel of record.



Dated: December 28, 2020                 /s/ Jason J. Theobald
                                         Counsel for Defendant
                                         Securus Technologies, LLC,
                                         f/k/a Securus Technologies, Inc.




                                            7
